UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                           No. 97-1506



DONALD J. STRABLE,

                                             Plaintiff - Appellant,

         versus


ADMINISTRATIVE OFFICE OF THE UNITED STATES
COURTS,

                                              Defendant - Appellee.




                           No. 97-1507



DONALD J. STRABLE,

                                             Plaintiff - Appellant,
         versus


STATE OF SOUTH CAROLINA JUSTICE COMMITTEE,

                                              Defendant - Appellee.
                           No. 97-1643



DONALD J. STRABLE,

                                            Plaintiff - Appellant,

          versus

ADMINISTRATIVE OFFICE OF THE UNITED STATES
COURTS,

                                             Defendant - Appellee.



Appeals from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CA-97-530-6-13AK, CA-97-179-6-13AK, CA-97-530-6)


Submitted:   August 14, 1997             Decided:   August 20, 1997


Before NIEMEYER, Circuit Judge, and BUTZNER and PHILLIPS, Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donald J. Strable, Appellant Pro Se. Ronald Keith Wray II, GIBBES,
GALLIVAN, WHITE & BOYD, P.A., Greenville, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant appeals the district court's orders dismissing his

civil actions. We have reviewed the record and the district court’s

opinions accepting the recommendations of the magistrate judge and

find no reversible error. Accordingly, we deny leave to proceed in

forma pauperis and dismiss on the reasoning of the district court.
Strable v. Administrative Office of the United States Courts, No.
CA-97-530-6-13AK (D.S.C. Apr. 8, 1997; Strable v. South Carolina

Justice Comm., No. CA-97-179-6-13AK (D.S.C. Apr. 9, 1997); Strable
v. Administrative Office of the United States Courts, No. CA-97-

530-6 (D.S.C. Apr. 30, 1997). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                         DISMISSED




                                3